NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4030-16T1

ARTHUR RICHARDSON,

        Appellant,

v.

NEW JERSEY STATE PAROLE BOARD,

     Respondent.
________________________________________

              Submitted May 30, 2018 – Decided June 18, 2018

              Before Judges Carroll and Mawla.

              On appeal from the New Jersey State Parole
              Board.

              Arthur Richardson, appellant pro se.

              Gurbir S. Grewal, Attorney         General, attorney
              for respondent (Melissa            Dutton Schaffer,
              Assistant Attorney General,        of counsel; Erica
              R. Heyer, Deputy Attorney           General, on the
              brief).

PER CURIAM

        Appellant Arthur Richardson appeals from the April 19, 2017

final agency decision of the New Jersey State Parole Board (Board)
denying     him    parole    and     imposing     a    ninety-six-month      future

eligibility term (FET).            We affirm.

     In January 1987, a jury convicted appellant of murder and

unlawful possession of a weapon.             On March 27, 1987, appellant was

sentenced    to     life    imprisonment     with     a   thirty-year     mandatory

minimum period of parole ineligibility.

     Appellant became eligible for parole for the first time on

June 22, 2016.          However, a two-member panel of the Board denied

him parole and referred his case to a three-member panel (panel)

to establish an FET.         The panel determined a ninety-six-month FET

was appropriate.

     In a comprehensive decision, the panel noted: (1) the serious

nature of the murder offense; (2) appellant has a prior criminal

record that is both extensive and repetitive; (3) the nature of

appellant's criminal record was increasingly more serious; (4)

prior     opportunities       on    probation     and      parole   and    previous

incarceration failed to deter his criminal conduct; (5) on January

29, 2009, during his incarceration for the subject offenses,

appellant     committed      a     disciplinary       infraction    resulting      in

sanctions;        (6)    insufficient      problem        resolution,     including

appellant's lack of insight into his criminal behavior, minimizing

his maladaptive behavior, and his inability to "communicate any

understanding or change in his criminal thinking and lack of

                                         2                                  A-4030-16T1
emotional control;" and (6) his risk assessment evaluation score

of twenty two, which denotes a medium risk of recidivism.

       As   mitigating       factors,    the   panel   noted:   (1)    appellant's

participation in institutional programs; (2) institutional reports

reflected     favorable       institutional      adjustment;     (3)     appellant

attempted to enroll and participate in programs but was                         not

admitted;     and      (4)   appellant    had    achieved/maintained      minimum

custody status.

       After considering the applicable factors in N.J.A.C. 10A:71-

3.11(b), the panel determined a substantial likelihood existed

that appellant would commit a new crime if released on parole, and

that    a   FET   of    ninety-six      months   was   appropriate.        Because

appellant's present offenses were committed prior to August 19,

1997, the panel observed the ninety-six month FET, which commenced

on June 22, 2016, will be reduced by any commutation, work, or

minimum custody credits appellant earns. Accordingly, appellant's

projected parole eligibility date is January 2021.

       Appellant filed an appeal with the full Board.                 On April 19,

2017, the Board upheld the recommendation to deny parole and to

impose a ninety-six-month FET.            This appeal ensued.

       On appeal, appellant argues, among other things: the Board

acted unreasonably in denying his parole request and imposing a

ninety-six-month FET; because he has a murder conviction, the

                                          3                                A-4030-16T1
decision to deny parole or impose an extended FET should have been

made by the full Board, rather than two and three-member panels;

and   the   Board   failed   to    consider    various   programs     appellant

completed in its parole deliberations.

      We have considered these contentions in light of the record

and applicable legal principles and conclude they are without

sufficient merit to warrant discussion in a written opinion.                   R.

2:11-3(e)(1)(D).        We   affirm    substantially      for   the    reasons

expressed in the Board's comprehensive written decision.                 We add

only the following brief comments.

      We must accord considerable deference to the Board and its

expertise in parole matters.           Our review of a Parole Board's

decision is limited.         Hare v. N.J. State Parole Bd., 368 N.J.

Super. 175, 179 (App. Div. 2004).             "'Parole Board decisions are

highly individualized discretionary appraisals,' and should only

be reversed if found to be arbitrary or capricious."             Id. at 179-

80 (citations omitted) (quoting Trantino v. N.J. State Parole Bd.,

166 N.J. 113, 173 (2001) (Trantino VI)).                 We "must determine

whether the factual finding could reasonably have been reached on

sufficient credible evidence in the whole record."                  Id. at 179

(citing     Trantino   VI,   166    N.J.   at    172).     In   making      this

determination, we "may not substitute [our] judgment for that of

the agency, and an agency's exercise of its statutorily-delegated

                                       4                                A-4030-16T1
responsibilities   is      accorded     a   strong     presumption      of

reasonableness." McGowan v. N.J. State Parole Bd., 347 N.J. Super.

544, 563 (App. Div. 2002) (citation omitted).        Accordingly, "[t]he

burden of showing that an action was arbitrary, unreasonable or

capricious rests upon the appellant."       Ibid.

     Where, as here, the crime for which an inmate is incarcerated

occurred before August 19, 1997, "the Board panel shall determine

whether . . . by a preponderance of the evidence . . . there is a

substantial likelihood that the inmate will commit a crime under

the laws of the State of New Jersey if released on parole."

N.J.A.C. 10A:71-3.10(a).     Thus, when an inmate becomes eligible

for parole, there is a "presumption in favor of parole," In re

Trantino, 89 N.J. 347, 356 (1982) (Trantino II), and the burden

is on "the State to prove that the prisoner is a recidivist and

should not be released."     Trantino VI, 166 N.J. at 197 (quoting

N.J. State Parole Bd. v. Byrne, 93 N.J. 192, 205 (1983)).            This

is a "highly predictive" determination, Thompson v. N.J. State

Parole Bd., 210 N.J. Super. 107, 115 (App. Div. 1986) (quoting

Beckworth v. N.J. State Parole Bd., 62 N.J. 348, 359 (1973)),

which must take into account "the aggregate of all of the factors

which may have any pertinence."       Beckworth, 62 N.J. at 360.

     N.J.A.C. 10A:71-3.11(b)(1) to (23) contains a non-exhaustive

list of factors that the Board may consider in determining whether

                                  5                              A-4030-16T1
an inmate should be released on parole.             Among the pertinent

factors   are   "[s]tatements   by   the   inmate   reflecting   on   the

likelihood that he or she will commit another crime; the failure

to cooperate in his or her own rehabilitation; or the reasonable

expectation that he or she will violate conditions of parole[]"

as well as "any other factors deemed relevant[.]" N.J.A.C. 10A:71-

3.11(b)(17). "[T]he Board [must] focus its attention squarely on

the likelihood of recidivism."       McGowan, 347 N.J. Super. at 565.

     An inmate serving a minimum term in excess of fourteen years

is ordinarily assigned a twenty-seven-month FET after a denial of

parole.   See N.J.A.C. 10A:71-3.21(a)(1).      However, in cases where

an ordinary FET is "clearly inappropriate due to the inmate's lack

of satisfactory progress in reducing the likelihood of future

criminal behavior[,]" the Board may impose a greater FET. N.J.A.C.

10A:71-3.21(d).

     Here, we discern no basis to disturb the Board's decision.

The Board considered the relevant factors in N.J.A.C. 10A:71-3.11.

Its decision is supported by sufficient credible evidence in the

record and is entitled to our deference.      Contrary to appellant's

contention, there is no evidence the panel or the Board failed to

consider his completed programs or other appropriate mitigating

factors in their parole deliberations.



                                     6                           A-4030-16T1
      As noted, because appellant's offense was committed in 1986,

pursuant to N.J.A.C. 10A:71-3.10(a), the proper standard is that

an inmate shall be released on parole unless, "by a preponderance

of the evidence . . . there is a substantial likelihood that the

inmate will commit a crime under the laws of the State of New

Jersey if released on parole."           The Board correctly applied that

standard here.

      Finally, appellant's contention that his case should have

been heard by the full Board rather than a two or three member

panel because only the full Board has the authority to grant parole

is without merit.    As the Board explained in its April 19, 2017

decision, N.J.A.C. 10A:71-3.18(c) does not permit a Board panel

to certify release in the case of an offender serving a term of

imprisonment for murder.      Rather, if the panel determines release

is appropriate, the matter is automatically referred to the full

Board for a hearing.       Ibid.    Here, as the Board correctly noted,

the   two-member   panel    did    not       recommend   appellant's   release.

Rather, it determined parole was not appropriate and consequently

it referred the matter to the three-member panel to impose an

extended FET.

      In sum, we are satisfied the decision to deny parole and

impose a ninety-six-month FET was neither arbitrary, capricious

nor unreasonable.    See McGowan, 347 N.J. Super. at 565 (affirming

                                         7                              A-4030-16T1
the imposition of a thirty-year FET based on appellant's high

likelihood of recidivism).

    Affirmed.




                              8                       A-4030-16T1